Citation Nr: 0615872	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-29 728	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by bone deterioration.

2.  Entitlement to service connection for a seizure disorder 
with amnesia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1972.  
His service included 10 months and 26 days in the Republic of 
Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the Houston, Texas RO.

The Board notes that, in his March 2003 claim, the veteran 
claimed service connection for "bone deterioration[,] back 
[and] neck."  In its June 2003 decision, the RO 
characterized the claimed disorder as "rapid bone 
deterioration."  However, the Board notes that the veteran's 
medical records indicate that he suffers from degenerative 
disc disease of the lumbar and cervical spine.  The record 
therefore suggests that the RO should also address the 
question of entitlement to service connection for 
degenerative disc disease of the spine.  Such an issue has 
not been developed for the Board's review and is consequently 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a diagnosed disability 
manifested by bone deterioration.

2.  The veteran's seizure disorder was first manifested many 
years after military service and has not been linked to his 
period of service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by bone 
deterioration that is the result of disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).

2.  The veteran does not have a seizure disorder that is 
attributable to disease or injury incurred in or aggravated 
by active military service; epilepsy may not be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307; 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has bone deterioration and a 
seizure disorder that have been caused by his exposure to 
herbicides during service in Vietnam.  In his June 2004 
notice of disagreement, and his August 2004 VA Form 9, he 
complained that he was not able to obtain a specific type of 
blood test that would show whether or not he currently had 
chemicals in his system that were causing his problems. 

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In the present case, the Board finds that VA satisfied its 
duty to notify by way of a VCAA notice letter sent to the 
appellant in April 2003.  That letter, which was sent before 
the RO issued its initial unfavorable decision on the 
veteran's claims in June 2003, informed him of the evidence 
necessary to establish service connection.  He was notified 
of his and VA's respective duties for obtaining evidence, and 
was asked to send the information describing additional 
evidence for VA to obtain.  He was notified that he could 
submit statements from other people describing his symptoms; 
that he could submit a medical opinion from his own doctor; 
and that he could send scientific or medical evidence showing 
that his claimed conditions were medically associated with 
in-service herbicide exposure.  In response, during April 
2003 the veteran did submit copies of his private medical 
records dated from March 2000 to April 2003.

The Board acknowledges that the April 2003 letter did not 
contain any specific notice with respect to how a rating and 
an effective date would be assigned if service connection was 
established for bone deterioration or seizures.  However, 
those questions are not before the Board currently.  Indeed, 
as set forth below, the Board has determined that the claims 
for service connection must be denied.  Consequently, no 
rating and no effective date will be assigned as a matter of 
law.  Under the circumstances, the Board finds that the April 
2003 notice is sufficient for purposes of deciding the 
present appeal.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private and VA 
treatment, and the veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.

The Board acknowledges that the veteran has complained in his 
August 2004 VA Form 9 that VA has not provided him with a 
specific type of blood test that he believed would show 
whether or not he currently had chemicals in his system that 
were causing his complained of disorders.  The Board also 
notes that, while there are records of the veteran having 
consulted VA about his disorders in May 2003 and June 2004, 
he has not been afforded a Compensation & Pension (C&P) 
examination in connection with his claims. 

The Board notes, however, as more fully explained below, for 
VA purposes, pursuant to 38 C.F.R. § 3.307(a)(6)(iii), a 
blood test is not necessary to establish that that the 
veteran was exposed to herbicides during service in Vietnam, 
as he is presumed to have been so exposed.  Under 38 C.F.R. § 
3.159(c)(4) (2005), VA will provide a medical examination or 
opinion if the information and evidence of record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim but: 1) contains competent lay or medical 
evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Here, the veteran's private medical records clearly 
established that he suffers from seizures, but there is no 
objective diagnosis of bone deterioration or disability 
underlying such a symptom.  He served in Vietnam, and is 
presumed to have been exposed to herbicides there.  However, 
none of his medical records contained any opinion about the 
etiology of his seizures.  There has been no indication that 
the veteran's disability was caused by his exposure to 
herbicides during service in Vietnam.  Moreover, as more 
fully discussed below, neither bone deterioration nor 
epilepsy is included in the listing of types of diseases that 
VA presumes are caused by exposure to herbicides.  See 
38 C.F.R. §§  3.307(a)(6)(ii), 3.309(e) (2005).

For the foregoing reasons, the Board finds that neither a C&P 
examination, nor any further blood testing, are needed in 
order to arrive at a decision in this case.  No further 
development action is warranted.

II.  The Merits of the Veteran's Claims

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, is presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  Id. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform disease consistent with chloracne; Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2005).  The diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2005).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542,
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a 
claimant from establishing service connection with proof of 
direct causation, a task "which includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Generally, in order to prove "direct" service connection, 
there must be (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus, or 
link, between the current disability and the in-service 
disease or injury.  See, e.g., Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In the present case, the record shows that the veteran served 
in the United States Air Force from June 1968 to May 1972.  
He had a military occupational specialty that was the 
civilian equivalent of a refrigeration mechanic.  His DD 214 
shows that he did serve in Vietnam for 10 months and 26 days.  
The veteran's service medical records are completely negative 
for bone deterioration or seizures.  He had a history of a 
fracture of the right fifth toe when examined in April 1968 
(prior to entry) and a crush-type injury of the distal 
phalanx of the right middle finger in April 1970, but no 
mention of any other bone pathology.  Post-service private 
medical records show that he underwent surgery for disc 
disease of the low back in March 2000.  The surgeon noted 
that the veteran had a five-year history of low back pain, 
and bilateral hip and leg pain.  The surgeon's diagnosis 
included hypertropic degenerative lumbar disc disease with 
canal stenosis, lumbar radiculopathy, and severe chronic low 
back disorder.   During February 2003, the veteran was 
hospitalized for tests relating to seizures.  He was 
diagnosed as suffering from complex partial seizures of 
recent onset, with an olfactory aura, and then 
unresponsiveness with post-ictal amnesia.  A February 2003 
MRI of the cervical spine revealed multilevel degenerative 
disc disease with central spinal stenosis, and neuroforaminal 
narrowing.  No bone deterioration was ever diagnosed.

It is clear that the presumptive provisions of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.309(e) cannot be relied upon by the 
veteran to establish service connection for the cause of any 
bone deterioration or epilepsy.  Simply put, neither is a 
disease that VA has determined to be associated with exposure 
to herbicides.  As a result, if service connection is to be 
granted, it must be done on the basis of evidence 
establishing direct relationship between current disability 
and military service.  See Combee, supra.

The Board finds, however, that the preponderance of the 
evidence is against the claims of service connection.  Even 
given the presumption that the veteran was exposed to 
herbicides during service, there is no evidentiary basis for 
concluding that bone deterioration or an epilepsy can be 
attributed to such exposure.  As noted above, bone 
deterioration or disability manifested by such has not been 
shown, and no link between currently shown seizures and 
military service has been demonstrated by competent medical 
authority.  Accordingly, the Board must conclude that the 
weight of the evidence is against a finding that such an 
association exists.  As for other theories of entitlement, 
the Board notes only that there is nothing in the record to 
suggest that the veteran has any bone deterioration or that 
an epilepsy had its onset in service, or that epilepsy was 
manifested to a compensable degree during the one-year period 
following his separation from service.  38 C.F.R. §§ 3.307, 
3.309.  The weight of the evidence is therefore against the 
claims, and the appeal must be denied.


ORDER

Service connection for disability manifested by bone 
deterioration is denied.

Service connection for a seizure disorder with amnesia is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


